Exhibit 10.2
RELEASE OF ALL CLAIMS

1.   In consideration for the releases and covenants by Richard Baltz
(“Employee”) contained in this Release of All Claims (“Release”), Huttig
Building Products, Inc., its affiliates, subsidiaries, related entities,
successors and assigns (the “Company”) shall, on the terms and conditions
hereinafter set forth agree to give to Employee:

  a.   Severance pay of $95,000 less Employee’s group health insurance
contributions, subject to all usual withholding for state and federal taxing
authorities, payable in accordance with the Company’s first regularly scheduled
payroll following expiration of the time periods set forth in Paragraph 7 below
and ending on February 25, 2011 (the “Severance Period”). Any restricted stock
shares that are scheduled to vest in January, 2011 will be paid in cash at the
market price per share at the close of business on August 27, 2010 and will be
paid out on a bi-weekly schedule with the severance amount and ending on
February 25, 2011. The total number of shares is 43,333 (20,000 from 2010 grant,
13,333 from 2009 grant and 10,000 from 2008 grant). In addition, the employee
shall continue to receive his car allowance until February 25, 2011. Employee
shall be entitled to the payments referred to above only if Employee signs this
Release and delivers it to the Company within forty-five (45) days of receipt,
and does not thereafter revoke it within the revocation period set forth in
paragraph 7 of this Release. The Company will not contest any unemployment claim
filed by the employee.     b.   The right to continue to participate in the
Company’s health insurance plans, with the Company paying the portion of the
plan costs that the Company would have paid had Employee continued to be an
active employee of the Company and the Employee paying the portion of the plan
costs that Employee would have paid as an active employee of the Company, until
the earlier of (i) February 25, 2011 or (ii) the date Employee commences other
employment. In the event Employee obtains new employment, Employee must provide
written notification to the Company’s benefits department within three (3) days
of accepting a position;     c.   A statement that the Company’s records will
reflect that Employee was laid off from Employee’s position; and     d.   During
the Severance Period, Employee will not receive or accrue any paid time off,
such as vacation days or holidays;     e.   The Employee shall automatically and
without any further actions be deemed to have resigned from all officer and
director positions held by him with respect to the Company’s benefit plans.

2.   In consideration for the foregoing, Employee, Employee’s agents and family
members (collectively the “Employee Parties”) hereby irrevocably and
unconditionally release and forever discharge the Company, its affiliates,
subsidiaries, and related entities, and their respective owners, directors,
officers, employees, agents, successors, and assigns (collectively the “Company
Parties”) from and against any and all manner of actions, liability, causes of
action, claims, demands, contracts, attorney’s fees, back pay, lost future
wages, claims for personal injury, discrimination, and/or mental anguish, claims
for vacation pay, sick pay, or any other employee benefits, which any of the
Employee Parties now may have or hold or at any time heretofore had or held,
arising out of, existing by reason of, resulting from, or based upon: Employee’s
employment with Company, or the separation therefrom, and any employment
practice, custom or policy of any of the Company Parties.

3.   Employee acknowledges and agrees that the claims released and discharged
hereby include, but are not limited to, claims that have been or could be
asserted under: the common law of the State of Missouri; the Missouri Human
Rights Act; Any rights pursuant to Missouri Revised Statutes §287.780 and
§290.140; Title VII of the Civil Rights Act of 1964, as amended; The Civil
Rights Act of 1991; the Civil Rights Act of 1866; the Civil Rights Act of 1871;
Sections 1981 through 1988 of Titles 29 and 42 of the United States Code, as
amended; The Employee Retirement Income Security Act of 1974, as amended; The
Immigration Reform and Control Act, as amended; The Americans with Disabilities
Act of 1990, as amended; The Age Discrimination in Employment Act of 1967, as
amended; The Workers Adjustment and Retraining Notification Act, as amended; The
Occupational Safety and Health Act, as amended; The National Labor Relations
Act,

Page 1 of 4



--------------------------------------------------------------------------------



 



    as amended; The Rehabilitation Act of 1973; The False Claims Act; The Equal
Pay Act; The Vietnam Era Veterans’ Readjustment Assistance Act of 1974, or any
replacement acts; the Immigration Reform Control Act, as amended; The Older
Worker Benefit Protection Act; The Sarbanes-Oxley Act of 2002; Any tort theory
including but not limited to the torts of wrongful discharge and negligent or
intentional misrepresentation; or, any other legal limitation on the employment
relationship, whether federal, state, local or common law; And any other
federal, state or local law, constitution, regulation, ordinance, decision or
common law claim concerning employment, wages, vacation, personal leave, holiday
or sick pay, paid time off, payment pursuant to any practice, policy, handbook
or manual of the Company, hours of work, labor relations, employment relations,
fair employment practices, fair credit reporting, human rights, civil rights,
service letters, occupational safety and health, discrimination in employment,
including disparate impact, harassment, failure to accommodate, retaliation, or
termination of employment; Any and all claims for personal injury, emotional
distress, libel, slander, defamation and other physical, economic, or emotional
injury; And all claims for attorney’s fees and costs. Employee agrees that the
date on which Employee signed this Release was after the last day for which
employee worked or had any employment relationship with Company. Employee agrees
that this Release includes the release of all claims, which Employee does not
know or expect to exist in Employee’s favor at the time Employee signs this
Release. This Release releases all such claims. Employee does not hereby waive
any rights or claims that may arise after the date Employee signs this Release.

4.   Employee does not release any claims for medical treatment for workers’
compensation claims for injuries arising prior to execution of this Release or
for any claim to enforce the terms of this Release. Employee affirms that
Employee has not filed, caused to be filed, or presently is a party to any claim
against the Company. Employee also affirms that Employee has reported all hours
worked as of the date of this release and has been paid and/or has received all
leaves (paid or unpaid), compensation, wages, bonuses, commissions, and/or
benefits to which Employee may be entitled. Employee further affirms that
Employee has no known workplace injuries or occupational diseases.

5.   Employee represents that Employee has not filed, nor is there pending, any
claim to which Employee is a party, charging party, or complainant before any
administrative agency or court including, but not limited to, the Department of
Labor, the Equal Employment Opportunity Commission, the Missouri Commission on
Human Rights, the St. Louis Civil Rights Enforcement Agency, or any local human
relations commission. Employee waives Employee’s right to request a letter under
the Missouri Service Letter Statute. Employee knowingly and voluntarily waives
Employee’s rights, if any, to recover any damages or other relief for any claim
brought by the Equal Employment Opportunity Commission, and/or any state or
local agency on Employee’s behalf under all federal, state, and local
anti-discrimination laws.

6.   Employee agrees not to disclose any information regarding the existence or
substance of this Release, the discussions leading up to it, or the fact of
settlement, to anyone except to Employee’s spouse/partner, income tax return
preparer and attorney (if any). Employee represents that Employee has not, prior
to signing this Release, told anyone other than Employee’s spouse/partner,
income tax return preparer and attorney, about the dollar amounts referred to
herein. Employee specifically agrees not to disparage the management, employees,
products, or business of the Company or any of the Company Parties in any
manner. Employee represents that Employee understands that this pledge of
confidentiality and non-disparagement is an integral part of the agreement of
Company to provide severance benefits and payment.

7.   By execution of this Release, Employee, expressly waives any and all rights
or claims arising under the Age Discrimination in Employment Act of 1967
(“ADEA”) and:

  a.   Employee acknowledges that Employee’s waiver of rights or claims arising
under the ADEA is in writing and is understood by Employee;     b.   Employee
expressly understands that this waiver specifically refers to rights or claims
arising under the ADEA;     c.   Employee expressly understands that by
execution of this Release, Employee does not waive any rights or claims under
the ADEA that may arise after the date the waiver is executed;     d.   Employee
acknowledges that the waiver of Employee’s rights or claims arising under the
ADEA is in exchange for the consideration outlined above, which is substantially
above and beyond that to which Employee is entitled;

Page 2 of 4



--------------------------------------------------------------------------------



 



  e.   Employee acknowledges that the Company is expressly advising Employee to
consult with an attorney of his/her choosing prior to executing this Release;  
  f.   Employee has been advised by the Company that Employee is entitled to at
least forty-five (45) days from receipt of this Release within which to consider
this Release, which period commenced on August 27, 2010;     g.   Employee
acknowledges that Employee has been advised by the Company that Employee is
entitled to revoke (in the event Employee executes this Release) Employee’s
waiver of rights or claims arising under the ADEA within seven (7) days after
executing this Release and that said waiver will not be, and does not become,
effective or enforceable until the seven (7) day revocation period has expired;
    h.   Employee understands that this waiver is requested in connection with
an employment termination program and acknowledges receipt of a written
description of the class, unit, or group of employees covered by such program,
eligibility factors and applicable time limits for such program, as well as the
job titles and ages of all employees eligible or selected for the program and
ages of all employees in the same job titles not eligible or selected for the
program;     i.   The parties agree that should Employee exercise Employee’s
right to revoke the waiver under subparagraph (g) hereof, this entire Release,
and its obligations, including, but not limited to the obligation to provide
Employee with severance pay, are null, void and of no effect; and     j.  
Employee acknowledges, notwithstanding any other provision of this Release to
the contrary, that no sums or benefits due Employee hereunder, including the
severance pay contained in Paragraph 1, shall be paid or provided until the
revocation period specified in subparagraph (g) hereof has expired and then, and
only, then, shall such sums be paid in accordance with Paragraph 1.     k.  
Employee acknowledges and agrees that Employee will communicate Employee’s
decision to accept or reject this Release to the Company as provided herein.
Specifically, Employee further acknowledges and agrees understands that Employee
has the right to revoke this Release for seven (7) days after signing by
providing written notice to Leon P Rogers, Senior Director — Human Resources,
Huttig Building Products, Inc., 555 Maryville University Drive, Suite 400, St.
Louis, Missouri, 63141, fax 314-216-8795.

8.   Eligibility Requirements and Required Information Considered. In order to
be eligible to participate in the Huttig August 2010 Severance Plan as applied
to the Corporate Office, the following eligibility requirements must be met:
Employee must have been actively employed by the Company in a salaried status or
on an approved leave as of August 25, 2010, and Employee must have been informed
that Employee is on the Severance List for the Corporate Office. Eligibility
factors also include the Company’s business needs, efficiencies, and the
Employee’s qualifications, skills, abilities, past performance, productivity,
attendance, punctuality, and seniority. The employees included for eligibility
in the group offered the severance program, and their ages are attached hereto
as Exhibit A. The employees not offered participation in the severance program
are listed by age in Exhibit B.

9.   During the Severance Period, Employee will, without further compensation,
be available to assist the Company as reasonably requested by the Company at
mutually agreeable time(s) and place(s) regarding activities pertaining to
Employee’s prior responsibilities with the Company and do such other things as
are reasonably requested by the Company to provide for an orderly transition of
employee’s employment responsibilities. In addition, Employee agrees to assist
the Company, and if necessary to testify through a deposition or at trial, with
respect to matters related to periods during which Employee was employed by the
Company.

10.   Employee acknowledges that Employee has read this Release, fully
understands its terms, and is voluntarily signing this Release with full
knowledge of its significance.

Page 3 of 4



--------------------------------------------------------------------------------



 



11.   The parties agree that neither this Release nor the furnishing of the
consideration for this Release shall be deemed or construed at anytime for any
purpose as an admission by either party, or evidence of any liability or
unlawful conduct of any kind.

12.   This Release shall be governed and conformed in accordance with the laws
of the state in which Employee worked at the time of Employee’s last day of
employment without regard to its conflict of laws provision. Should any
provision of this Release be declared illegal or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, excluding the
general release language, such provision shall immediately become null and void,
leaving the remainder of this Release in full force and effect.

13.   This Release may not be modified, altered or changed except in writing and
signed by both parties wherein specific reference is made to this Release.

14.   Employee shall not communicate or disclose to any entity or person, or use
for the Employee’s own account, without the prior written consent of the
Company, any information concerning the business, methods of operation, or
affairs of the Company (including, without limitation, customer lists or
information, inventions, developments, marketing concepts, ideas or strategies,
pricing or cost information, and information about the Company’s methods of
operation). However, the obligations of this paragraph 14 shall not apply in the
event and to the extent that matters become generally known to and available for
use by the public otherwise than by the Employee’s act or omission.

15.   This Release sets forth the entire agreement between the parties hereto,
and fully supersedes any prior agreements or understandings between the parties.
Employee acknowledges that Employee has not relied on any representations,
promises, or agreements of any kind in connection with the decision to accept
this Release, except for those set forth in this Release.

             
EMPLOYEE
  HUTTIG BUILDING PRODUCTS, INC.
 
            /s/ Richard A. Baltz   By:   /s/ Leon P. Rogers          
Signature
          Leon P. Rogers
 
           
Date: September 7, 2010
  Its:   Sr. Director — HR
 
           
 
          Title
 
           
 
      Date: September 7, 2010
 
           

Page 4 of 4